Cole, J.
i. official imaceof the peace. The plaintiff’s claim is based upon a receipt given by the justice of the peace, in his official character, f°r a long list of notes left with him for collection. The only suggestion argued by appellant’s - . rt . _ counsel is, as to the liability ok sureties for notes thus left with a justice of the peace to be collected by him. We have determined, in the case of Latham v. Brown et al., 16 Iowa, 118, that the sureties in such case were liable, and a further examination of the question, has satisfied us of the correctness of that decision.
As to the sureties in the additional bond, it is clear that they would not be- liable for any default occurring before they became sureties, unless the bond was specially so drawn as to cover.the past as well' as pros: pective delinquencies. The County of Mahaska v. Ingalls, 16 Iowa, 81, and authorities cited on page 86. In this case, the evidence is not before us and it does not appear but that the default occurred after the execution and approval of the. additional bond.
Affirmed.